Citation Nr: 0818753	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1985 rating decision that denied entitlement to 
service connection for a bilateral shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that the February 1985 
rating decision which denied service connection for a 
bilateral shoulder condition was not clearly and unmistakably 
erroneous.

The issue of whether new and material evidence was submitted 
to reopen a claim for entitlement to service connection for a 
bilateral shoulder condition is referred to the RO for 
initial adjudication.


FINDING OF FACT

A February 1985 rating decision that denied service 
connection for a bilateral shoulder condition did not contain 
an undebatable error that was outcome determinative.


CONCLUSION OF LAW

There was no CUE in the February 1985 rating decision.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA does not apply to CUE claims.  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001). 

Factual Background

The RO based its February 1985 denial of the veteran's claim 
on the service medical records, the June 1984 Report of the 
Medical Board and a February 1985 VA examination.  Service 
medical records reflect that all prior service medical 
records prior to April 1984 were lost.  The veteran's service 
medical records were rebuilt.  

The June 1984 Report of Medical Board Evaluation noted the 
veteran's report that she had problems with her shoulders 
since infancy and was told by her mother that her right 
shoulder may have dislocated as a child.  The treating doctor 
concluded that the veteran was not fit for full duty due to a 
physical disability which was neither incurred in nor 
aggravated by a period of active service.

In a January 1985 letter, the veteran stated that she did not 
have a shoulder problem when she entered service.

At the February 1985 VA examination in February 1985, the 
diagnosis was a history of subluxation of the right shoulder 
and a history of left shoulder pain.  The February 1985 
rating decision noted that the current evidence did not 
reveal findings of injury during active military service as 
the veteran had subluxation of shoulders, bilateral which 
existed prior to service.

In a December 2005 statement, the veteran's father stated 
that the veteran had never needed medical treatment or sought 
medical attention prior to service.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  

In order to be CUE, the error must be of a type that is 
outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

The veteran's representative contends that the RO committed 
CUE in the February 1985 rating decision that denied service 
connection for a bilateral shoulder disorder, in that it 
failed to consider the presumption of soundness.  38 U.S.C.A. 
§ 311 (West 1982) (now 38 U.S.C.A. § 1111 (West 2002)). 

The presumption of soundness provides that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Id.

The 1985 decision reflects no consideration of the 
presumption of soundness.  The RO found only that the 
evidence "indicated" that a bilateral shoulder disability 
had pre-existed service and not been aggravated.  The RO did 
not consider whether there was clear and unmistakable 
evidence of pre-existence or aggravation.  The presumption 
was clearly applicable, because there was no entrance 
examination showing a shoulder disability.  

The RO applied the incorrect law, as it then existed, to the 
veteran's claim.  The first and third prongs of the Damrel 
test for a showing of CUE are thus satisfied.  The remaining 
question is whether the outcome would have been manifestly 
different but for the error (i.e. the error was outcome 
determinative).

The only medical opinions before the RO at the time of its 
decision consisted of that of the physicians of the medical 
board and the VA examiner.  They considered the veteran's 
reported history, examined her, and reviewed her service 
records; before concluding that the shoulder disabilities 
pre-existed service.  The service department physicians 
concluded that the disability was not aggravated.  The 
veteran was competent to report that she had shoulder 
problems prior to service.  See Crowe v. Brown, 7 Vet. App. 
238 (1994) (holding that statement by veteran's mother as to 
absence of pre-service symptoms was new and material 
evidence); See also Barr v. Nicholson, 21 Vet App 303 (2007) 
(holding veteran is competent to report observable symptoms).

The RO did have before it a subsequent statement by the 
veteran in which she denied any pre-existing shoulder 
disability, but the RO could have found the several 
statements made during service, in which she reported pre-
existing shoulder symptoms, to be of more probative value 
than the statement she made in the course of her pursuit of 
VA compensation.  In any event a finding that there was clear 
and unmistakable evidence of pre-existence could have been 
made in the presence of some evidence to the contrary.  See 
Kent v. Principi, 389 F.3d 1380 (Fed. Cir. 2004). 

Inasmuch as the only medical opinions were that the 
disability pre-existed service and was not aggravated, the RO 
could have found that there was clear and unmistakable 
evidence to rebut the presumption of soundness.

Assuming arguendo that there was not sufficient evidence to 
rebut the presumption of soundness, the claim would have been 
transformed from a claim for service connection based on 
aggravation to an ordinary claim for service connection.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The only post-service medical evidence at the time of the 
1985 rating decision consisted of the report of the VA 
examination conducted in February 1985.  The examination 
could be read as showing no current disability.  The 
diagnoses were of subluxation only by history and of shoulder 
pain by history without an underlying disability noted.  Pain 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999).  The report of subluxation by history 
indicates that a current disability was not identified.

Therefore, even if a presumption of soundness had not been 
rebutted, it would not have manifestly changed the outcome of 
the February 1985 decision.

While in a December 2005 statement, the veteran's father 
stated that the veteran had never needed medical treatment or 
sought medical attention prior to service, CUE can only be 
established on the basis of the record at the time of the 
disputed decision.

Based on the evidence then of record and the law then in 
effect, the February 1985 rating decision was not the product 
of CUE.  38 C.F.R. § 3.105(a). 


ORDER

The claim of CUE in the February 1985 rating decision that 
denied entitlement to service connection for a bilateral 
shoulder condition is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


